Citation Nr: 9925627	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  91-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $5,267, to 
include the question of whether the waiver request was timely 
filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1941 to October 
1945.  The veteran died in November 1983, and the appellant 
is his widow.  This appeal arises from an August 1990 
decision of the Committee on Waivers and Compromises of the 
North Little Rock, Arkansas Regional Office (RO), which 
denied the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $5,267 on the basis that the request was not filed in a 
timely manner.  In July 1991, the Board of Veterans' Appeals 
(Board) remanded the case to the RO for additional 
development.  In August 1992, the Board denied the 
appellant's claim on the basis that she had not submitted a 
timely waiver request for death pension benefits.  

On March 22, 1994, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued an order which granted a March 1994 joint motion for 
remand, vacated the Board's August 1992 decision, and 
remanded the case to the Board for further development in 
compliance with the instructions in the joint motion.  In 
November 1994, July 1997, and December 1997, the Board 
remanded the case to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The first letter notifying the appellant of an 
overpayment of improved death pension benefits in the amount 
of $5,267 was mailed to the appellant on April 1, 1985; 
attached to this notice was information advising the 
appellant of her rights to request waiver of the debt within 
180 days.  

2.  The appellant's request for waiver of the overpayment of 
improved death pension benefits was received by the VA on 
June 11, 1990, more than five years following issuance of the 
notice of overpayment.  

3.  In September 1990, the appellant submitted a notice of 
disagreement with regard to an August 1990 decision by the 
RO's Committee on Waivers and Compromises that the request 
for a waiver of recovery of the overpayment was denied based 
on an untimely waiver request; thereafter, the RO issued the 
appellant a statement of the case in December 1990.  

4.  The appellant submitted a substantive appeal in January 
1991.


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $5,267 was not timely filed.  38 U.S.C.A. §§  5107, 
5302(a), 7105 (West 1991); 38 C.F.R. § 1.963(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that by letter in January 1984 
the appellant was awarded improved death pension benefits, 
effective in December 1983, on the basis that her countable 
income did not exceed the maximum annual limit.  By letter in 
March 1985, the RO notified the appellant that her pension 
payments were terminated effective January 1, 1984, on the 
basis that her countable income was actually more than what 
the RO was originally led to believe.  

The termination of pension benefits was made on the basis of 
information reflected in a report of income and medical 
expenses submitted by the appellant in March 1985.  In that 
report, she indicated that her income for 1984 consisted of 
earnings of $1,083, Social Security for her daughter of 
$5,587, other annuities and retirements of $489.60, and a 
gift allotment from her son of $360.  Her income for 1985 
consisted of Social Security for her daughter of $6,108, 
other annuities and retirements of $489.60, and a gift 
allotment from her son of $360.  (Additionally, in December 
1994 the appellant submitted a copy of her 1985 income tax 
return, which showed interest income in the amount of 
$3,163.88.)  This report of income was less than what she had 
previously indicated in her application for death pension, 
wherein she reported $0 income for herself and daughter from 
the date of the veteran's death to the end of the year (1983) 
and for the next calendar year (1984).  Her total 
unreimbursed medical expenses for the period of February 
through December 1984 was reported in March 1985 to be 
$1,609.91.  (Additionally, in January 1984 documents were 
received showing that the appellant paid funeral and burial 
expenses in December 1983 in the amount of $1,838.40, of 
which she was reimbursed by the VA for $150.)  

Basic entitlement for improved death pension benefits exists 
if, among other things, the spouse's income is not in excess 
of the applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3(b)(4) 
(1997).  The maximum annual rate of pension for a surviving 
spouse of a veteran with a child was $4,841, effective in 
December 1983, and $5,011, effective December 1984.  
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.23(a).  Even with the 
consideration of the unreimbursed medical expenses and 
funeral/burial costs, used to reduce her countable income, 
the appellant's income exceeded the maximum allowable limits 
set by law for the overpayment period at issue.  Thus, the RO 
properly terminated her pension benefits effective from 
January 1984, in accordance with 38 C.F.R. § 3.660.    

By means of a VA form letter--which was coded as 100 in 
documents received from the VA's Debt Management Center--that 
was dated April 1, 1985 and sent to the appellant at her 
address of record, she was notified of the exact amount of 
the overpayment and of her right to request a waiver of that 
overpayment.  The calculation of the overpayment amount of 
$5,267 is reflected in the audit sent to the appellant in 
April 1999.  The audit shows that the appellant was paid $403 
a month, for the period of January 1984 through November 
1984, and $417 a month for the period of December 1984 
through January 1985.  Thus, it is reflected in the audit and 
accompanying letter that the debt for which the waiver is 
sought is valid.  It is noted, however,  that the letter 
accompanying the audit erroneously reflects an overpayment 
amount of $5,527.  

The threshold question to be answered in this case, following 
the determination that the creation of the overpayment was 
proper, is whether the appellant has submitted a timely 
request for waiver of recovery of an overpayment of improved 
death pension benefits in the amount of $5,267 after 
notification of the indebtedness.  

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within 2 years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).  

In this case, a notice of overpayment of improved death 
pension benefits in the amount of $5,267 was mailed to the 
appellant on April 1, 1985.  Attached to this notice was 
information regarding the appellant's rights to request 
waiver of the debt within 180 days.  

On June 11, 1990, the RO received a statement from the 
appellant in which she requested a waiver of recovery of her 
debt under the liberalizing provisions of Public Law 101-237.  

By decision in August 1990, the RO's Committee on Waivers and 
Compromises denied the appellant's request for waiver of 
recovery of the $5,267 overpayment because her request was 
not received within the requisite 180 days following the 
notification of indebtedness in April 1985.  In September 
1990, the appellant submitted a notice of disagreement with 
the decision to deny her waiver request.  

In December 1990, the RO issued the appellant a statement of 
the case which explained that her waiver request was denied 
on the basis that it was not received within the applicable 
time limit.  The RO stated that the provisions of Public Law 
101-237 could only be applied retroactively to 
reconsiderations of initial waiver decisions that were timely 
filed.  The appellant submitted a substantive appeal in 
January 1991.  In her substantive appeal, she maintained that 
her waiver request was timely filed and that the RO should be 
directed to consider her request on the merits on the basis 
of Public Law 101-237 which liberalized waiver criteria.  The 
appellant cited to 38 C.F.R. § 1.969(a), regarding revision 
of waiver decisions on the basis of a change in law, and 
argued that the plain language of the regulation enabled a 
reversal or modification in her decision. 

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $5,267 would have 
been received by the VA within 180 days from April 1, 1985.  
The uncontroverted evidence demonstrates that the appellant's 
request for waiver was received on June 11, 1990, several 
years too late for consideration of the request.  It has not 
been contended or shown that the appellant ever requested an 
extension of time to file a waiver request.  The appellant 
claims that she did not receive notice of the overpayment in 
April 1985.  However, the evidence tends to show that the 
notice was received by the appellant shortly after it was 
mailed.  In a letter dated on April 28, 1985 to the VA, the 
appellant apologized for the "oversight that caused the 
overpayment".  She offered to repay the debt at $20 a month.  
Additional evidence from the VA's Debt Management Center, 
received in June 1996, shows that the VA accepted her 
repayment plan in May 1985 and that beginning in May 1985 $20 
was withheld from the appellant's payment check each month.  
Evidently, the appellant did receive the notice of 
indebtedness soon after it was issued in April 1985, and she 
had sufficient opportunity to request a waiver of the 
overpayment within the applicable time period as set forth in 
the laws and regulations.  

The Board recognizes the appellant's allegation that she had 
timely filed a request for waiver under the provisions of 
Public Law 101-237 which liberalized waiver criteria.  She 
claimed that she was entitled to a reversal or modification 
of the waiver decision under 38 C.F.R. § 1.969(a).  The 
Veterans' Benefits Amendment Act of 1989, Public Law 101-237, 
§ 311, was enacted on December 18, 1989, and the appellant 
contends that she should be entitled to file a waiver request 
from the date of the change in the law.  Public Law 101-237 
amended 38 U.S.C. § 5302 (formerly § 3102), substituting 
"bad faith" for "material fault" and "lack of good 
faith", on the part of the person requesting a waiver, as 
bars to waiver of recovery of an overpayment of VA benefits.  
The amendment effectively changed the basis upon which the 
RO's Committee on Waivers and Compromises could rely in 
denying an appellant's waiver request.  The amendment did not 
change the time limits for requesting a waiver following 
notification of an indebtedness.  In the instant case, the 
appellant's claim for waiver of recovery of an overpayment of 
a pension debt was denied in August 1990 on the basis of an 
untimely request.  The RO's waiver decision was made after 
the effective date of the change in law.  It is noted, 
however, that 38 C.F.R. § 1.969 provides for reversal or 
modification of an existing decision on the basis of a change 
in law.  Thus, it follows that there cannot be a 
reconsideration of a prior waiver decision, based on the 
provisions of Public Law 101-237, where none had existed in 
the first place.  Moreover, reconsideration of her waiver 
request under the provisions of Public Law 101-237, which 
concerned the circumstances under which a waiver of recovery 
of an overpayment would be authorized, would be pointless 
because the basis for the RO's denial of the appellant's 
claim was an untimely waiver request, which involved 
statutory filing requirements.  The outcome of the RO's 
decision would not change in either way on the basis of the 
enactment of Public Law 101-237.  For the foregoing reasons, 
the Board does not find the appellant's contentions valid.  

In the joint motion, reference was made to the case of 
Franklin v. Brown, 5 Vet. App. 190 (1993); however, that 
decision by the Court does not appear to be controlling in 
the instant case.  In Franklin, the Court specifically noted 
that there had been a timely request for waiver, stating: 

Here, the VA notified appellant in March 
1987 of its overpayment of improved death 
pension benefits.  In April 1987, less 
than 180 days later, she submitted a 
request to the RO for a waiver of the 
recovery of the overpayment.  Thus, 
appellant's waiver application was timely 
filed under 38 C.F.R. § 1.963(b).  

Franklin at 193.

In Franklin, the appellant's claim for waiver had been 
submitted within the 180 day period and had been denied by 
the Board on grounds other than timeliness of claim.  We find 
nothing in Franklin to suggest that the Court intended to 
overthrow the requirement for a claim for waiver within the 
180 day period following initial notification of the decision 
or to extend that period to 180 days after the new 
legislation.  As noted previously, the new legislation did 
not change the requirement for a claim within 180 days of 
initial notice of the indebtedness.

The Board has considered the doctrine of resolving doubt in 
the appellant's favor, but finds that the doctrine is not for 
application, inasmuch as the record does not provide an 
approximate balance of negative and positive evidence.  38 
U.S.C.A.§ 5107 (West 1991).  To the contrary, the 
preponderance of the evidence weighs heavily against the 
appellant's claim that waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $5,267 is 
warranted. 


ORDER

As a timely claim for waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $5,267 was 
not submitted, the appeal is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

